Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I, Figure 6A-B, drawn to an interpolation filter training method and training procedure. 
Species II, Figure 6C-D, drawn to another interpolation filtering training method and training procedure. 
Species III, Figure 7 and 9; drawn to a video picture encoding method and video picture decoding method. 
Species IV, Figure 8 and 10; drawn to another video picture encoding method and another video picture decoding method. 
Figure V, Figure 11A-B; drawn to still another video decoding method. 
Species VI, Figure 12, drawn to an interpolation filter training apparatus. 
Species VII, Figure 13, drawn to another interpolation filter training apparatus. 
The species are independent or distinct because species I, unlike species II-VII only requires to determine a filter parameter of the second interpolation filter by minimizing a first function that is used to represent a difference between the first sub-pixel picture and the second sub-pixel picture. Species II, unlike species I and IV-VII requires to input to a third interpolation filter, the second sub-pixel picture on which a flipping operation is performed. Species III, unlike species I-II and IV-VII requires the current encoding picture block based on an inter prediction mode of the current encoding picture block and the motion information of the current encoding picture block to obtain encoding information, and encode the encoding information into a bitstream, where the encoding information includes indication information of the target interpolation filter, and the indication information of the target interpolation filter is used to indicate to perform sub-pixel interpolation by using the target interpolation filter to obtain a reference block of a fractional pixel position corresponding to the current encoding picture block. Species IV, unlike species I-III and V-VII requires the current encoding picture block based on an inter prediction mode of the current encoding picture block and the motion information of the current encoding picture block to obtain encoding information, and encode the encoding information into a bitstream, where if the inter prediction mode of the current encoding picture block is a target inter prediction mode, the encoding information does not include indication information of the target interpolation filter; or if the inter prediction mode of the current encoding picture block is not a target inter prediction mode, the encoding information includes indication information of the target interpolation filter, where the indication information of the target interpolation filter is used to indicate that the current encoding picture block uses the target interpolation filter to perform sub-pixel interpolation. Species V, unlike species I-IV and VI-VII requires to determine whether an inter prediction mode specified by the information that is used to indicate the inter prediction mode of the current decoding picture block is a merge mode and if a determining result is yes, that is, if the inter prediction mode specified by the information that is used to indicate the inter prediction mode of the current decoding picture block is the merge mode, step S1103 is performed. Otherwise, if the inter prediction mode specified by the information that is used to indicate the inter prediction mode of the current decoding picture block is a non-merge mode, step S1105 is performed. Species VI, unlike species I-V and VII and VII only requires a label data obtaining module, interpolation module, and parameter determining module. Species VII unlike, species I-VI and VII requires an inverse interpolation module.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.

 There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:

(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;

(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;  and/or

(c) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486